Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 28, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  148166 & (21)                                                                                         Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  JOSEPH ZIEGLER,                                                                                          David F. Viviano,
            Petitioner-Appellant,                                                                                      Justices


  v                                                                  SC: 148166
                                                                     COA: 314686
                                                                     Ingham CC: 12-000449-AA
  DEPARTMENT OF COMMUNITY HEALTH,
          Respondent-Appellee.

  _________________________________________/

         On order of the Court, the motion to strike is DENIED. The application for leave
  to appeal the October 17, 2013 order of the Court of Appeals is considered, and it is
  DENIED, because we are not persuaded that the question presented should be reviewed
  by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 28, 2014
         p0224
                                                                                Clerk